DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a notice of Non-Compliance in response to the request for continued examination filed 9/24/2020.
Claims 142 – 162 have been cancelled and claims 163 – 171 have been added in a reply filed 9/24/2020.

Notice of Non-Responsive Amendment
 The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention. The applicant cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right). See MPEP § 706.07(h), subsection VI.(B).

Newly submitted claims 163 – 171 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

The claims filed 9/24/2020 represents a shift to claim another invention that is distinct from the invention examined in the final office action mailed 03/17/2020. The claims filed 9/24/2020 are distinct from the originally elected invention because they distinctly require: wherein information of said paperless document file with the modified receiver information is sent to the second intelligent device of the second receiver for the second receiver to verify for receiving the corresponding express deliver item – which was not claimed in the original set of claims filed 10/16/2016, or in the claims filed 03/17/2020. 

The claims filed 03/17/2020 were directed towards: a paperless information management platform, which analyzes said at least one paperless document file regarding to the express delivery item to acquire a delivery route information, wherein the express delivery item is delivered according to said delivery route information, which is distinct from the claims filed 9/24/2020.

The requirement of “wherein information of said paperless document file with the modified receiver information is sent to the second intelligent device of the second receiver for the second receiver to verify for receiving the corresponding express deliver item,” was not disclosed, either explicitly or implicitly, within the original claim set. Additionally, this concept was not recited in dependent claims 143 – 162 of the claims filed 03/17/2020. Therefore, claims filed 9/24/2020 are directed to an invention distinct from and independent of the invention previously claimed in the original set of claims filed 10/16/2016, as well as the claims filed 03/17/2020.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 163 – 171 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Also see 37 CFR 1.145, which states: “If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in §§ 1.143 and 1.144.” An Office Action examining the original subject matter was mailed on 24 June 2020.

Conclusion
Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                       

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                            
May 20, 2021